         Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 1 of 24



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                          )
BOSTON EXECUTIVE SEARCH ASSOCIATES, INC., )
                                          )
                    Plaintiff,            )
          v.                              )                        C.A. No. 19-CV-12378 (RGS)
                                          )
FRESHFIELDS BRUCKHAUS DERINGER US LLP,    )
                                          )
                    Defendant.            )
                                          )

                              SECOND AMENDED COMPLAINT

        1.      This is an action pursuant to G.L. c. 93A, § 11 to recover a fee due to Plaintiff

Boston Executive Search Associates, Inc. (“ESA”) for the reasonable value of the professional

services it provided to Defendant Freshfields Bruckhaus Deringer US LLP (“Freshfields”).

        2.      In August 2018, Mitchell Presser, Defendant Freshfields’s US Head of Global

Transactions, requested Plaintiff ESA’s assistance in identifying and recruiting one or more

lateral partners to strengthen the firm’s mergers and acquisitions practice. In response to that

request, ESA started introducing Freshfields to a number of high-powered corporate attorneys

for its consideration.

        3.      In November 2018, Plaintiff ESA began the process of recruiting Attorney Ethan

Klingsberg, a partner at Cleary Gottlieb Steen & Hamilton LLP. Klingsberg has an exceptionally

successful corporate law practice which generates millions of dollars in billings each year. In a

conversation with Klingsberg, Plaintiff ESA learned that he was open to moving his practice to

Defendant Freshfields.

        4.      The day after establishing Attorney Klingsberg’s interest in Freshfields, Plaintiff

ESA had a breakfast meeting with Presser in Cambridge, Massachusetts. Plaintiff ESA disclosed

to Presser that it had contacted Attorney Klingsberg, that Klingsberg had responded positively,
         Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 2 of 24



and that Plaintiff ESA had begun the process of recruiting him as a prospective lateral partner for

Defendant Freshfields’s consideration.

        5.      Presser told Plaintiff ESA that he considered Attorney Klingsberg to be an

outstanding lateral partner candidate and that Defendant Freshfields would likely be willing to

offer Klingsberg an attractive compensation package to join the firm. Given the favorable

reaction from Presser, and Attorney Klingsberg’s receptivity to being recruited, Plaintiff ESA

started to strategize its next steps.

        6.      Later that day, Presser sent Plaintiff ESA an e-mail in which he instructed

Plaintiff ESA to “hold off” on further efforts to recruit Klingsberg. Presser provided no

explanation for Defendant Freshfields’s abrupt change of mind. Nevertheless, Plaintiff ESA

complied with the instruction and thereafter focused on other candidates for Defendant

Freshfields’s consideration.

        7.      It now appears that Defendant Freshfields decided to “hijack” Plaintiff ESA’s

introduction of Attorney Klingsberg to unfairly deprive Plaintiff ESA of its fee. Unbeknownst to

Plaintiff ESA, even though Defendant Freshfields told ESA it was no longer interested in

Attorney Klingsberg, Freshfields continued to pursue Klingsberg.

        8.      In October 2019, Defendant Freshfields announced that it had hired Klingsberg

along with three other corporate lawyers from Cleary Gottlieb. Defendant Freshfields stands to

reap millions of dollars in profit from the enormous legal fees it will receive each year from the

billings of Attorney Klingsberg and the other members of his team.

        9.    In addition to a claim for violation of Chapter 93A, the Complaint includes claims

for breach of contract, breach of the implied covenant of good faith and fair dealing, quantum

meruit, and unjust enrichment.

                                                 2
         Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 3 of 24



                                    JURISDICTION AND VENUE

       10.     The Court has diversity jurisdiction of this matter pursuant to 28 U.S.C. § 1332(a)

since the Plaintiff is a citizen of Massachusetts and the Defendant and each of its partners are

citizens of states other than Massachusetts and the amount in controversy exceeds $75,000,

exclusive of interests and costs.

       11.     Venue is proper in this judicial district, pursuant to 28 U.S.C. § 1391(a)(2), since

a substantial part of the events or omissions giving rise to the claim occurred in this district.

                                             PARTIES

       12.     Plaintiff Boston Executive Search Associates, Inc. is a Massachusetts corporation

and has a principal place of business at 1776 Massachusetts Ave, Cambridge, Massachusetts

02140. Plaintiff ESA is a legal recruiting firm that specializes in lateral partner recruiting and

placements into top-tier regional, national, and international law firms.

       13.     Defendant Freshfields Bruckhaus Deringer US LLP is a New York limited

liability partnership whose principal place of business is located at 601 Lexington Avenue, New

York, New York 10022. It is the US affiliate of an international law firm based in the United

Kingdom which employs over 2800 attorneys in 29 offices worldwide. The firm is reported to be

among the most profitable large law firms in the world on a per-partner basis. In the year ended

April 30, 2019, the firm reported gross revenues of more than $1.8 billion with net profits of

$2.35 million per partner. None of the individual partners of Defendant Freshfields Bruckhaus

Deringer US LLP, who are listed below, is a citizen of Massachusetts:

   •   Suzanne Alenick is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

       citizen of New Jersey. She resides in Woodcliff Lake, NJ.

   •   David D. Almroth is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and

                                                  3
     Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 4 of 24



    a citizen of New Jersey. He resides in Jersey City, NJ.

•   Nigel Alexander Blackaby is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of Maryland. He resides in Bethesda, MD.

•   Daniel Adam Braun is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of the District of Columbia. He resides in Washington, DC.

•   Eric B. Bruce is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of the District of Columbia. He resides in Washington, DC.

•   Aly El Hamamsy is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. He resides in New York, NY.

•   Thomas Bryant Ensign is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of Maryland. He resides in Bethesda, MD.

•   Andrew John Ewalt is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of Maryland. He resides in Kensington, MD.

•   Sebastian Landry Fain is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in New York, NY.

•   Elliot E. Friedman is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and

    a citizen of New York. He resides in New York, NY.

•   Timothy Paul Harkness is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of Connecticut. He resides in Greenwich, CT.

•   Matthew F. Herman is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in Larchmont, NY.

•   Paul Kendall Humphreys is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of New York. He resides in New York, NY.

                                             4
     Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 5 of 24



•   Valerie Ford Jacob is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. She resides in Brooklyn, NY.

•   Thomas Lucille Jöergens is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of New York. He resides in New York, NY.

•   Menachem Y. Kaplan is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in New York, NY.

•   Howard Mitchell Klein is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in Port Washington, NY.

•   Ethan Adam Klingsberg is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of New York. He resides in Purchase, NY.

•   Meredith Eve Kotler is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. She resides in New York, NY.

•   Mary Nell Lehner is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and

    a citizen of the District of Columbia. She resides in Washington, DC.

•   Michael Alan Levitt is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in New York, NY.

•   Mark F. Liscio is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. He resides in Larchmont, NY.

•   Peter D. Lyons is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. He resides in Rye, NY.

•   Eric Johnson Mahr is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of Virginia. He resides in Great Falls, VA.



                                             5
     Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 6 of 24



•   Pamela L. Marcogliese is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of New York. She resides in New York, NY.

•   Aaron Robert Marcu is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in Brooklyn, NY.

•   Noiana Paula Marigo is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. She resides in New York, NY.

•   Linda H. Martin is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. She resides in New Rochelle, NY.

•   Bruce C. McCulloch is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of Virginia. He resides in Alexandria, VA.

•   Aimen Mir is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of Virginia. He resides in Vienna, VA.

•   Mitchell Steven Presser is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of New York. He resides in New York, NY.

•   Madlyn Gleich Primoff is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. She resides in Scarsdale, NY.

•   Omar Pringle is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. He resides in New York, NY.

•   Melissa Y. Raciti-Knapp is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of New York. She resides in Manhasset, NY.

•   Olivia Anne Radin is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and

    a citizen of New York. She resides in Brooklyn, NY.



                                            6
     Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 7 of 24



•   Jerome C. Ranawake is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in Brooklyn, NY.

•   Brian D. Rance is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. He resides in New York, NY.

•   Caroline Suzanne Richard is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of the District of Columbia. She resides in Washington, DC.

•   Robert H. Scarborough a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in New York, NY.

•   Adam Brent Siegel is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and

    a citizen of New Jersey. He resides in Summit, NY.

•   Claude Behney Stansbury is a partner in Defendant Freshfields Bruckhaus Deringer US

    LLP and a citizen of Virginia. He resides in Alexandria, VA.

•   Scott David Talmadge is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in Rye Brook, NY.

•   Paul Moty Tiger is a partner in Defendant Freshfields Bruckhaus Deringer US LLP and a

    citizen of New York. He resides in New York, NY.

•   Timothy Allen Wilkins is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. He resides in New York, NY.

•   Paul Laurance Yde is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of Maryland. He resides in University Park, MD.

•   Kimberly H. Zelnick is a partner in Defendant Freshfields Bruckhaus Deringer US LLP

    and a citizen of New York. She resides in New York, NY.



                                            7
         Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 8 of 24



                                             THE FACTS

A.      The Services Provided By A Legal Recruiter

        14.     The services provided by partner level legal recruiters are well-known. A partner

level legal recruiter identifies, recruits, qualifies, introduces, and assists in the hiring of

prospective lateral candidates by law firms where their experience, skills, and expertise will be

highly valued. Even large law firms lack the internal research resources, professional networks,

and evaluative skills to properly recruit lateral partners for themselves.

        15.     Most importantly, legal recruiters serve as confidential market intermediaries for

law firms concerned with their reputations. The assistance of a partner level legal recruiter

allows a law firm both the freedom to recruit from its competitors without doing so directly and

the ability to choose among candidates that would not be available through internal or passive

sourcing methodologies.

        16.     In order to be successful, a partner level legal recruiter must thoroughly

understand the complex process of a successful lateral transaction from the perspective of the

hiring firm and from the vantage point of the lateral partner. The recruiter must be familiar with

the macro and micro trends of numerous legal markets and specialties to identify how a

particular candidate will be compatible with a specific law firm. The recruiter must have a large

knowledge base of law firms and attorneys and must be able to identify and attract those who are

open to moving their practices. He or she must be able to grasp the culture of a law firm,

including its business goals, client base, productivity, management structure, compensation

system, billable hour expectations, reputation, productivity, and values. Likewise, the recruiter

must know the candidate’s level of sophistication of practice, client base, work habits, business

savvy, likelihood he or she will consider a lateral move, and career goals. The recruiter must be

                                                    8
         Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 9 of 24



able to see why the potential match is advantageous with potential value to both parties and be

able to articulate it convincingly.

        17.     The value provided to a law firm by a skillful and experienced partner level legal

recruiter, like ESA, is immense. A high-quality lateral partner typically will add to the depth and

breadth of service offerings, boost the law firm’s annual profits, strengthen and grow its client

base, and reinforce its culture.

        18.     The standard fee charged by legal recruiters for successfully introducing a lateral

partner into a law firm is twenty-five percent (25%) of the attorney’s projected first-year

compensation.

B.      Defendant Freshfields Engages The Services Of Plaintiff ESA In August 2018

        19.     On July 31, 2018, Mitchell Presser and Lesley Stumphauzer telephoned Justin

Morimoto, a recruiter and consultant at Boston-based Plaintiff ESA. Presser is the US Head of

Global Transactions for Defendant Freshfields. Stumphauzer is Freshfields’s Legal Recruiting

and Personnel Manager.

        20.     At the time of the call to Justin Morimoto, Presser was already familiar with the

placement services provided by Plaintiff ESA. In the previous year, Presser had met with ESA’s

consultants in Massachusetts on a number of occasions to discuss the legal market generally and

the options for moving his own legal practice. In one of those meetings in late 2017, Presser told

Plaintiff ESA that he intended to have ESA assist Defendant Freshfields in its efforts to hire

lateral partners.

        21.     In the July 31 telephone call, Presser and Stumphauzer asked Morimoto whether

Plaintiff ESA would be interested in a recruitment assignment. Defendant Freshfields, which is

primarily a European corporate law firm, was looking for assistance in building its U.S. market

                                                 9
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 10 of 24



share. They asked Morimoto to send them some information describing Plaintiff ESA’s

capabilities.

        22.      After speaking with Presser and Stumphauzer, Justin Morimoto sent an e-mail to

Presser at his New York office describing Plaintiff ESA’s experience in recruiting lateral

partners. Presser responded to the e-mail by requesting additional information on Plaintiff ESA’s

recent placements, which Morimoto provided.

        23.      In August 2018, Presser invited Justin Morimoto to travel to New York and meet

with him at Freshfields’s New York offices.

        24.      In response to Presser’s invitation, Justin Morimoto and Phil Morimoto, Plaintiff

ESA’s President, travelled to Freshfields’s New York offices on August 21, 2018. There they

met with Presser, Alan Mason, Freshfields’s Global Client Partner, Andrea Locklear,

Freshfields’s Chief Operating Officer, and Stumphauzer.

        25.      At the meeting, Presser and the others described Defendant Freshfields’s

weaknesses in its US private equity and M&A practices, the steps that it was taking to address

those issues, and its flexibility and willingness to compensate impressive lateral partners

appropriately.

        26.      Defendant Freshfields requested to retain the services of Plaintiff ESA in

identifying and recruiting prospective lateral partners with significant mergers and acquisitions

experience. Plaintiff ESA agreed to provide these services to Defendant Freshfields.

        27.      After being engaged by Defendant Freshfields in August 2018, Plaintiff ESA

began identifying, recruiting, qualifying, and introducing prospective lateral partner candidates

to Freshfields. Over the course of the following year, ESA discussed the opportunities at

Defendant Freshfields with more than 330 of those candidates and qualified 35 of those for

                                                 10
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 11 of 24



consideration by Defendant Freshfields. Defendant Freshfields agreed to meet with 13 lateral

partner candidates introduced by Plaintiff ESA and actually did meet with 7 of them.

        28.     Neither at the meeting in New York nor at any time thereafter, did Defendant

Freshfields ever state or otherwise indicate to Plaintiff ESA that Freshfields had engaged the

services of any other legal recruiter to assist it in identifying and recruiting prospective lateral

partners with significant mergers and acquisitions experience.

        29.     Neither at the meeting nor at any time thereafter, did Defendant Freshfields direct

Plaintiff ESA to not contact or recruit any specific attorney as a prospective lateral partner.

        30.     At the meeting in New York, Defendant Freshfields understood and expected that

Plaintiff ESA would not provide the requested services for free. Rather Defendant Freshfields

understood and expected that Plaintiff ESA would be compensated for its services.

        31.     Defendant Freshfields was aware that Plaintiff ESA, like other partner level legal

recruiters, is paid a fee when it successfully introduces a lateral partner or a group of partners

who was subsequently hired by the firm. Defendant Freshfields was also aware that the industry

standard is that the legal placement firm is entitled to a fee of twenty-five percent (25%) of the

lateral partners projected total first year guaranteed compensation, excluding bonuses.

        32.     On information and belief, Defendant Freshfields had in the past worked with

legal placement firms on other engagements not related to this matter and was aware of the

industry standard for compensation to a legal placement firm.

C.      Plaintiff ESA’s Written Fee Agreement

        33.     After the New York meeting, Phil Morimoto sent an email on August 23, 2018 to

Mitchell Presser in New York. In the email, Morimoto pointed out to Presser that Plaintiff ESA

did not yet have a completed fee agreement with Defendant Freshfields. Morimoto asked Presser

                                                  11
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 12 of 24



to provide him with a copy of Freshfields’s standard agreement for his review.

        34.    Mitchell Presser replied to Phil Morimoto’s email on August 23, 2018. In his

reply, Presser stated that if Defendant Freshfields had a standard agreement he would send it to

Morimoto, otherwise, Freshfields would agree to Plaintiff ESA’s agreement.

        35.    In the days and weeks thereafter, Mitchell Presser’s August 23, 2018 email, he did

not send any fee agreement to Plaintiff ESA. It was reasonable for Plaintiff ESA to conclude that

Defendant Freshfields did not have a standard agreement that it used with legal recruiters and,

instead, it had agreed to use Plaintiff ESA’s agreement.

        36.    On September 19, 2018, a month after requesting a copy of Defendant

Freshfields’s fee agreement, Phil Morimoto sent an e-mail from his Massachusetts office to

Mitchell Presser in New York. Phil Morimoto attached a copy of Plaintiff ESA’s Agreement for

Recruiting services.

        37.    Plaintiff ESA’s fee agreement provided, among other terms, that if Defendant

Freshfields hired a candidate introduced by ESA it would pay to ESA a fee of twenty-five

percent (25%) of the candidate’s projected first year compensation. In addition, the agreement

provided that Plaintiff ESA would receive additional compensation if Freshfields hired a group

of attorneys. These fees reflected the industry standard for compensation to a legal placement

firm.

        38.    Plaintiff ESA has no present knowledge whether or not Defendant Freshfields

executed the standard fee agreement that Phil Morimoto sent to Mitchell Presser on September

19, 2018.

        39.    After Defendant Freshfields received the agreement, it continued to accept the

services provided by Plaintiff ESA and ESA continued to identify and recruit prospective lateral

                                               12
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 13 of 24



partners with significant mergers and acquisitions experience.

D.     Attorney Ethan A. Klingsberg

       40.     On November 6, 2018, Justin Morimoto telephoned Ethan A. Klinsgberg, a

partner at Cleary Gottlieb Steen & Hamilton LLP.

       41.     Ethan A. Klingsberg is recognized as one of the country’s leading corporate

lawyers. A 1989 graduate of Yale Law School, Klingsberg has been repeatedly named a “Client

Service All-Star” based on the survey of general counsels of the Fortune 1000 by the BTI

Consulting Group, and as “Dealmaker of the Year,” “Dealmaker of the Week” and “Dealmaker

in the Spotlight” by The American Lawyer.

       42.     Klingsberg has extensive experience advising corporate boards, bankers, and

management teams on complex, high-profile, multi billion-dollar transactions. His list of clients

has included Lowe’s Companies, Verizon Communications, Inc., Google owner Alphabet Inc.,

Goldman Sachs, Tiffany & Co., American Express, Dun & Bradstreet, Akamai Technologies,

Hyundai, Agilent Technologies, Kindred Healthcare, and Samsonite, among many others.

       43.     Klingsberg’s background as a prolific dealmaker, his stable of blue-chip clients,

and the substantial annual billings, was precisely the type of practice that Defendant Freshfields

was seeking to add.

       44.     Prior to November 6, 2018, Justin Morimoto and other ESA recruiters had

telephoned Klingsberg on other occasions regarding assignments from other law firms. At those

times, Klingsberg had either declined to speak with them or stated that he was not interested in

moving his practice from Cleary Gottlieb.

       45.     In their November 6, 2018 conversation, Justin Morimoto told Klingsberg that

Defendant Freshfields was seeking to significantly expand its US mergers and acquisitions

                                                13
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 14 of 24



practice. Justin Morimoto noted that he was meeting with Mitchell Presser, Defendant

Freshfields’s US Head of Global Transactions the next day. He asked Klingsberg whether he

would be open to a further conversation regarding Freshfields. Klingsberg responded positively

and told Justin Morimoto that he had attended law school with Presser, whom he liked and

respected. Klingsberg suggested to Justin Morimoto that they keep in touch.

       46.     Based on this conversation and Defendant Freshfields’s determined motivation to

address the weaknesses in its US Private equity and M&A practices, Plaintiff ESA considered

Klingsberg to be an exceptional candidate for Defendant Freshfields’s consideration.

E.     Defendant Freshfields “Hijacks” Plaintiff ESA’s Efforts

       47.     The following morning, November 7, 2018, Justin Morimoto and Phil Morimoto

met with Mitchell Presser at a restaurant in Cambridge, Massachusetts, to report on the progress

of Plaintiff ESA’s search for one or more prospective lateral partners for Freshfields.

       48.     During the meeting, Justin Morimoto told Presser that he had spoken with Ethan

Klingsberg the previous evening and that Plaintiff ESA had begun the process of recruiting him

as a prospective lateral partner for Defendant Freshfields’s consideration.

       49.     Justin Morimoto disclosed that his conversation with Klingsberg was positive and

indicated that Klingsberg likely would be willing to meet with Presser and others from

Defendant Freshfields to discuss the possibility of moving his practice. Justin Morimoto also told

Presser that Klingsberg had reacted positively when Justin Morimoto told Klingsberg that he was

meeting with Presser the next day.

       50.     At the meeting, Presser expressed great interest in recruiting Klingsberg. Presser

told Plaintiff ESA that he considered Attorney Klingsberg to be an outstanding lateral partner

candidate. Presser also related that he believed that Defendant Freshfields would likely be

                                                14
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 15 of 24



willing to offer Klingsberg a more attractive compensation package than he was probably being

paid by Cleary Gottlieb.

        51.    At the conclusion of the meeting with Presser, Plaintiff ESA was encouraged by

the positive indications from both Klingsberg and Presser and began to strategize the next steps.

        52.    Later that afternoon, Presser sent an e-mail to Justin Morimoto’s ESA e-mail

account. In the e-mail, Presser told Plaintiff ESA to “hold off” further efforts regarding Ethan

Klingsberg, indicating that Defendant Freshfields was not interested in his candidacy.

        53.    Despite instructing Plaintiff ESA to “hold off” on its recruitment efforts regarding

Klingsberg, in now appears that Defendant Freshfields was very interested in Ethan Klingsberg’s

candidacy and continued those efforts to recruit him on its own or through another recruitment

firm.

F.      Defendant Freshfields’s Written Fee Agreement

        54.    On November 26, 2018, Lesley Stumphauzer, Defendant Freshfields’s Legal

Recruiting and Personnel Manager, sent an email from her New York office to Justin Morimoto

in Massachusetts. Stamphauzer attached to her email a copy of Freshfields’s form Partner

Contingency Fee Agreement.

        55.    Like both Plaintiff ESA’s fee agreement and the industry standard, Defendant

Freshfields’s form fee agreement provided that if Freshfields hired a candidate introduced to it

by a recruitment firm, Freshfields would pay a fee equal to twenty-five percent (25%) of the

partner’s projected first year’s guaranteed compensation (excluding bonuses). However,

Freshfields’s form fee agreement also provided that the fee would be capped at $600,000 for one

partner. The form agreement expressly did not apply to the placement of a group of attorneys at

the firm.

                                                15
          Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 16 of 24



          56.   Justin Morimoto sent a reply email to Lesley Stumphauzer on November 27,

2018. Morimoto provided Stumphauzer with a copy of Plaintiff ESA’s fee agreement and a copy

of Phil Morimoto’s September 19, 2018 to Mitchell Presser. Justin Morimoto requested that

Stumphauzer contact Phil Morimoto and ESA’s COO, Nick Howard, to discuss the terms of the

agreement.

          57.   Lesley Stumphauzer replied on November 29, 2018 that she would take ESA’s

fee agreement to Defendant Freshfields’s Chief Operating Officer.

          58.   Plaintiff ESA has no present knowledge whether or not Defendant Freshfields

executed the standard fee agreement that Justin Morimoto sent to Lesley Stumphauzer on

November 27, 2018.

          59.   After sending Defendant Freshfields its fee agreement on November 27, 2018,

Plaintiff ESA continued to identify and recruit prospective lateral partners for Freshfields’s

consideration and Freshfields continued to accept those services.

G.        Defendant Freshfields Refuses To Pay A Fee To Plaintiff ESA

          60.   On October 25, 2019, Defendant Freshfields announced that it had hired as

partners in its New York office Ethan Klingsberg and three other outstanding lawyers from

Cleary Gottlieb, corporate lawyers Pamela Marcogliese and Paul Tiger, and litigator Meredith

Kotler.

          61.   The acquisition of this exceptional team of talented lawyers and their lucrative

legal practice is extremely advantageous for the Defendant Freshfields whose reputation will be

significantly enhanced. Plaintiff ESA believes that the firm will receive millions of dollars in

profits from the work that Klingsberg and other members of his team undertake for the clients

who follow them from Cleary Gottlieb. One media report has described it as “a potentially

                                                 16
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 17 of 24



practice-shaping move for Freshfields.”

       62.     After learning that Freshfields had hired Klingsberg and the other Cleary Gottlieb

attorneys, Plaintiff ESA contacted Defendant Freshfields.

       63.     On November 1, 2019, Phil Morimoto spoke by telephone with Presser and

Timothy Harkness, one of Defendant Freshfields’s litigation partners.

       64.     In that conversation, Presser asserted that he had no recollection of discussing

Klingsberg with Plaintiff ESA on November 7, 2018. Defendant Freshfields contended that

Plaintiff ESA had no role in the introduction or placement of Attorney Klingsberg and is not

owed any compensation.

       65.     Presser asserted that he had possession of an e-mail which demonstrated that

another unnamed recruiter had notified Defendant Freshfields of Attorney Klingsberg’s

availability as a potential candidate prior to November 7, 2018. Presser refused Morimoto’s

request for a copy of the e-mail, and also refused to provide a redacted copy of the email.

       66.     Despite having received the very substantial benefits of the services provided by

Plaintiff ESA, Defendant Freshfields has refused to pay for the fair and reasonable value of those

services.

                                 FIRST CLAIM FOR RELIEF
                                (VIOLATIONS OF G.L. c. 93A)

       67.     Plaintiff ESA restates and realleges herein all of the allegations contained in the

preceding paragraphs as if fully set forth herein.

       68.     Defendant Freshfields is engaged in trade or commerce within the meaning of

G.L. c. 93A.




                                                 17
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 18 of 24



       69.     At Defendant Freshfields’s request, Plaintiff ESA was engaged to identify

candidates for consideration by Defendant Freshfields as potential lateral partner hires. Pursuant

to that request, Plaintiff ESA contacted a significant number of potential candidates including,

among others, Ethan Klingsberg.

       70.     On November 7, 2018, Plaintiff ESA disclosed to Defendant Freshfields that it

spoken with Ethan Klingsberg and that he had indicated a willingness to have further discussions

with Defendant Freshfields.

       71.     Prior to November 7, 2018, Defendant Freshfields had not received any

notification from any person of Attorney Klingsberg’s availability as a potential candidate.

       72.     After Plaintiff ESA disclosed Klingsberg’s receptivity to consider moving his

very successful legal practice, Defendant Freshfields instructed Plaintiff ESA to discontinue any

further efforts to recruit Klingsberg. Notwithstanding its instruction to Plaintiff ESA, Defendant

Freshfields continued to recruit Klingsberg on its own or through another recruitment firm.

       73.     Defendant Freshfields instructed Plaintiff ESA to discontinue any further efforts

to recruit Klingsberg, not because of a lack of interest in Klingsberg, but solely to unfairly

deprive Plaintiff ESA of its fee.

       74.     By the acts and conduct described above, Defendant Freshfields has engaged in

unfair or deceptive acts or practices prohibited by G.L. c. 93A, §§ 2 and 11. The actions and

transactions constituting the alleged unfair method of competition or the unfair or deceptive act

or practice occurred primarily and substantially within the Commonwealth.

       75.     Defendant Freshfields’s acts and conduct in violation of G.L. c. 93A have been

intentional and willful.



                                                 18
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 19 of 24



       76.     By reason of the foregoing, Plaintiff ESA has suffered damages, including but not

limited to attorney’s fees and costs, caused by Defendant Freshfields.

                                 SECOND CLAIM FOR RELIEF
                                    (QUANTUM MERUIT)

       77.     Plaintiff ESA restates and realleges herein all of the allegations contained in the

preceding paragraphs as if fully set forth herein.

       78.     Plaintiff ESA performed work, labor and services that it provided to Defendant

Freshfields at the Defendant’s request and in good faith.

       79.     Plaintiff ESA had a reasonable expectation of being paid the fair value of its

services.

       80.     Defendant Freshfields accepted the services provided by Plaintiff ESA and

reasonably believed, or should have believed, that Plaintiff ESA had an expectation to be paid

the fair value for those services.

       81.     The reasonable and fair value of the services performed by Plaintiff ESA and

provided to Defendant Freshfields is twenty-five percent (25%) of Attorney Klingsberg’s first-

year compensation, which is reported to be $10 million, and twenty-five percent (25%) of the

first-year compensation for each member of his team that was also hired from Cleary Gottlieb.

       82.     Despite having received the very substantial benefits of the services provided by

the Plaintiff, Defendant Freshfields has refused to pay for the fair and reasonable value of those

services.

       83.     By reason of the forgoing, Plaintiff ESA has been damaged in an amount to be

determined at trial, and for which it is entitled to be compensated under Massachusetts law or,

alternatively, under New York law.


                                                 19
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 20 of 24



                                     THIRD CLAIM FOR RELIEF
                                      (UNJUST ENRICHMENT)

       84.     Plaintiff ESA restates and realleges herein all of the allegations contained in the

preceding paragraphs as if fully set forth herein.

       85.     By introducing Attorney Klingsberg to Defendant Freshfields, Plaintiff ESA

conferred a measurable benefit upon the Defendant, which will be able to utilize Attorney

Klingsberg’s services and client base, as well as the services and client base of the other

members of his team that was also hired from Cleary Gottlieb, to increase substantially its profits

and to expand its business.

       86.     Plaintiff ESA and Defendant Freshfields both intended that Plaintiff ESA be

compensated for the benefits conferred.

       87.     Defendant Freshfields has failed and refused to compensate Plaintiff ESA for any

of the benefits conferred upon it.

       88.     Defendant Freshfields has retained such benefits in circumstances in which, in

equity and good conscience, should be paid Plaintiff ESA, and thus has been unjustly enriched.

       89.     Plaintiff ESA has been damaged by Defendant Freshfields’s unjust enrichment.

       90.     By reason of the forgoing, Plaintiff ESA has been damaged in an amount to be

determined at trial, and for which it is entitled to be compensated under Massachusetts law or,

alternatively, under New York law.


                                FOURTH CLAIM FOR RELIEF
                                 (BREACH OF CONTRACT)

       91.     Plaintiff ESA restates and realleges herein all of the allegations contained in the

preceding paragraphs as if fully set forth herein.


                                                 20
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 21 of 24



        92.     Plaintiff ESA and Defendant Freshfields are parties to a written agreement

embodied in the Plaintiff ESA’s fee agreement or, alternatively, in Defendant Freshfields’s fee

agreement, the various e-mails between the parties, or a combination thereof. In the alternative,

Plaintiff ESA and Defendant Freshfields are parties to a parol agreement.

        93.     Plaintiff ESA has performed under the terms of the parties’ agreement, Defendant

Freshfields has breached its obligations under the agreement, and Plaintiff ESA has sustained

damages as a direct result of the Defendant’s breach.

        94.     Defendant Freshfields promised and agreed that if Plaintiff ESA introduced it to a

potential lateral partner candidate whom Defendant subsequently hired, Defendant would pay a

fee to Plaintiff ESA for its services.

        95.     In reliance on Defendant Freshfields’s promises and agreements, Plaintiff ESA

introduced Attorney Klingsberg to Defendant Freshfields as a potential lateral partner candidate

        96.     Plaintiff ESA’s reliance on Defendant Freshfields’s promises and agreements was

reasonable.

        97.     Plaintiff ESA and Defendant Freshfields entered into a contract whereby

Defendant agreed to pay Plaintiff a fee for its services in introducing lateral partner candidates

who were hired by Defendant.

        98.     In breach of the aforesaid contract, Defendant Freshfields has failed and refused

to pay Plaintiff ESA its fee for procuring Attorney Klingsberg as a lateral partner hired by

Defendant Freshfields.

        99.     Plaintiff ESA has suffered substantial damage as a result of Defendant

Freshfields’s breach of contract and its failure to pay a fee to the Plaintiff.



                                                  21
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 22 of 24



        100.    By reason of the forgoing, Plaintiff ESA has been damaged in an amount to be

determined at trial, and for which it is entitled to be compensated under Massachusetts law or,

alternatively, under New York law.


                               FIFTH CLAIM FOR RELIEF
                            BREACH OF IMPLIED COVENANT
                           OF GOOD FAITH AND FAIR DEALING)

        101.    Plaintiff ESA restates and realleges herein all of the allegations contained in the

preceding paragraphs as if fully set forth herein.

        102.    The parties’ agreement contained an implied covenant of good faith and fair

dealing between the parties.

        103.    As described above, Defendant Freshfields has breached the implied covenant of

good faith and fair dealing and has acted in bad faith by seeking to prevent Plaintiff ESA from

fully performing under the parties’ agreement and by otherwise frustrating Plaintiff ESA’s right

to receive the benefit of that agreement.

        104.    As a result of Defendant Freshfields’s breach of the implied covenant of good

faith and fair dealing, Plaintiff ESA has suffered damages, and for which it is entitled to be

compensated under Massachusetts law or, alternatively, under New York law.



                               DEMAND FOR TRIAL BY JURY

        Plaintiff Boston Executive Search Associates, Inc. hereby demands a trial by jury on all

issues so triable.




                                                 22
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 23 of 24



        WHEREFORE, Plaintiff Boston Executive Search Associates, Inc. respectfully requests

that this Court grant it the following relief:

        1.      That judgment be entered in favor of Plaintiff Boston Executive Search

Associates, Inc. on its claims for relief against Defendant Freshfields Bruckhaus Deringer US

LLP;

        2.      That judgment be entered in favor of Plaintiff Boston Executive Search

Associates, Inc. on its claims for violation of G.L. c. 93A against Defendant Freshfields

Bruckhaus Deringer US LLP for treble damages, interest, costs and attorneys’ fees to which it is

entitled;

        3.      For the costs and disbursements of this action, together with reasonable attorneys’

fees; and

        4.      For such other and further relief as is just and proper.


                                        BOSTON EXECUTIVE SEARCH ASSOCIATES, INC.

                                        By its Attorneys.

                                        /s/ Douglas W. Salvesen


                                        Douglas W. Salvesen (BBO# 550322)
                                        YURKO, SALVESEN & REMZ, P.C.
                                        One Washington Mall, 11th Floor
                                        Boston, Massachusetts 02113
                                        (617) 723-6900

Dated: February 24, 2020




                                                  23
        Case 1:19-cv-12378-RGS Document 25 Filed 02/24/20 Page 24 of 24



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper copies will
be sent to those indicated as non registered participants on February 24, 2020.

                                      /s/ Douglas W. Salvesen

                                      Douglas W. Salvesen

Dated: February 24, 2020




                                                24
